IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,939-01


                           EX PARTE ABEL MEDRANO, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 8602-A IN THE 27TH DISTRICT COURT
                            FROM LAMPASAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to thirty-five years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Medrano v. State, No. 03-11-00684-CR (Tex.App.—Austin Aug. 28, 2013)(not

designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to file a motion for continuance to have the victim’s pants tested by an outside agency, failed

to enter the victim’s pants into evidence, failed to challenge the admissibility of the S.A.N.E. nurse’s

testimony based on the grounds that the nurse failed to follow protocol by not having a supervisor
                                                                                                      2

or chaperone present during the exam of the victim, and failed to object to the admission of the

S.A.N.E. report that indicated that penetration had occurred.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: March 25, 2015
Do not publish